Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 12 March 2021. Claims 1-33 remain pending and presently under consideration in this application. The aforementioned amendment does not materially reduce and/or simplify the issue for appeal, and in fact, introduces new considerations, including but not limited to the following issues under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as follows, which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. 
Response to Amendment
Applicants have amended the base independent claim to recite that the claimed liquid-crystalline medium contains “one or more compounds of formula XV and/or XVI”, thus introducing new considerations with respect to dependent claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Claim 13 recites “one or more compounds of formula XV and one or more compounds of formula XVI”.
Applicants’ amendment to the base independent claim reciting “one or more compounds of formula XV and/or XVI”, introduces new considerations with respect to dependent claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Claim 17 recites the percent by weight of the component compounds 
Applicants have amended the base independent claim 1 to recite “with exclusion of compounds of formula 4 from the compounds of formula XVI”, thus introducing new considerations to each of claim 1 and claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. With respect to claim 1, the scope of the protection sought by the proviso in the ultimate line is unclear, particularly if the “one or more compounds of formula 3, 4 and/or 5” are simply compounds of formula 4. The proviso in the ultimate line of claim 1 renders the scope of the protection sought by claim 17, reciting the percent by weight of the component compounds unclear. 
The amendments to the base independent claim 1, requiring the combination of:
- 	a compound of formula CC-3-V, instead of one or more compounds of general formula I, and
- 	adding one or more compounds of formula XV and/or XVI, with the other additional component compounds therein, requires further consideration and a structure search which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0.
The amendments to the independent claim 32, requiring the combination of:
- 	deleting the compound of formula XI, and 

The amendments to the independent claim 33, requiring the combination of:
- 	deleting the compound of formula VI, and 
- 	adding one or more compounds of formula XVIIIa, XVIIIb and/or XVIIIc, with the other additional component compounds therein, requires further consideration and a structure search which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722